         Case 1:18-cr-00340-LGS Document 361 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
                               :
UNITED STATES OF AMERICA       :
                               :                       ORDER
          - v. -               :
                               :                       18 Cr. 340 (LGS)
SOHRAB SHARMA,                 :
                               :
               Defendant.      :
                               :
-------------------------------x

       WHEREAS, defendant SOHRAB SHARMA is scheduled to enter a guilty plea before the

Honorable Robert W. Lehrburger, United States Magistrate Judge, on July 17, 2020;

       WHEREAS the defendant has requested that his guilty plea be taken remotely by video

conference or by telephone conference, if video conference is not reasonably available;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely;

       WHEREAS the Coronavirus Aid, Relief, and Economic Securities Act, findings made by

the Judicial Conference of the United States, and the June 24, 2020 Amended Standing Order of

Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to be

taken by video teleconference, or telephone conference if video teleconferencing is not reasonably

available, subject to certain findings made by the District Judge;

       WHEREAS the Court understands that the Honorable Robert W. Lehrburger shall hear the

defendant’s plea by telephone because video teleconference is not reasonably available;

       THE COURT HEREBY FINDS that because defendant Sohrab Sharma has consented to

proceeding remotely and for the reasons set forth in the parties’ application dated July 15, 2020,
         Case 1:18-cr-00340-LGS Document 361 Filed 07/16/20 Page 2 of 2




the plea proceeding cannot be further delayed without serious harm to the interests of justice and

may proceed remotely by telephone conference.

       SO ORDERED.

Dated: New York, New York
       July 16, 2020

                                             _______________________________________
                                             THE HONORABLE LORNA G. SCHOFIELD
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK




                                                2
